December 7, 1915.
The following order was made
This is an application for a writ of certiorari
to require the city Democratic executive committee of Charleston to certify to this Court the proceedings had before them in the matter of the recent Democratic primary for the city of Charleston to nominate a mayor and aldermen for said city.
It appears from the return of the respondents filed herein that they have not now the possession of the proceedings; that they have filed the same with the clerk of the Court for Charleston county, as provided by law, and they would now be unable to comply with the writ, if issued.
This return is not traversed. Under the case of State v.Moore, 54 S.C. 556, 32 S.E. 700, the writ is refused.
 *Page 1